J-S40001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.M.P.C., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: E.D., FATHER               :
                                       :
                                       :
                                       :
                                       :      No. 3609 EDA 2017


            Appeal from the Decrees Entered October 24, 2017
           in the Court of Common Pleas of Philadelphia County
                Family Court at Nos.: 51-FN-002124-2010
                         CP-51-AP-0000896-2017
                         CP-51-DP-0002681-2016


 IN THE INTEREST OF: A.M.P.C.          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: E.D., FATHER               :
                                       :
                                       :
                                       :
                                       :
                                       :      No. 3616 EDA 2017


             Appeal from the Orders Entered October 24, 2017
           in the Court of Common Pleas of Philadelphia County
                Family Court at Nos.: 51-FN-002124-2010
                         CP-51-AP-0000897-2017
                         CP-51-DP-0002680-2016


BEFORE:   LAZARUS, J., DUBOW, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                        FILED AUGUST 20, 2018

     E.D. (“Father”) appeals from the decrees and orders entered October

24, 2017, which granted the petition of the Department of Human Services


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S40001-18



(“DHS”) and terminated his parental rights to his children, Aa.M.P.C. and

Au.M.P.C.,1 (both born in August 2015), pursuant to section 2511(a)(1), (2),

(5), (8), and (b) of the Adoption Act, 23 Pa.C.S.A. § 2511, and changed the

Children’s permanency goal to adoption pursuant to the Juvenile Act, 42

Pa.C.S.A. § 6351. We affirm.

       We adopt the following facts and procedural history from the trial court’s

opinion, which in turn is supported by the record. (See Trial Court Opinion,

3/05/18, at 1-9; see also N.T. Hearing, 10/24/17, at 1-43).

       Father and V.C. (“Mother”) became known to DHS following the death

of Mother’s child, the then thirty-month-old Sa.C., in October 2010. Father

claimed that she had urinated on herself and he took her to the bathroom to

wash her before leaving her in the tub while he checked on the child’s sibling.

When he returned, Sa.C. was having difficulty breathing. She was taken to

Aria-Torresdale Hospital and pronounced dead. Sa.C. had suffered bruising

to her left ribs, flank, thighs, and the left side of her face; she also had a lump

on her forehead. An autopsy revealed evidence of old trauma and injuries,

and no water in her lungs. Mother informed DHS that the forehead lump was

sustained during rough play with Sa.C.’s sister, N.C., and Father claimed the

rib injuries were sustained when he attempted to perform cardio-pulmonary


____________________________________________


1 As this case involves minor children, we have redacted names to protect the
identities of the children involved. However, there are multiple children with
identical initials in this case. Therefore, to distinguish between them where
necessary, we refer to each child by the first two letters of their first names.

                                           -2-
J-S40001-18



resuscitation (“CPR”) on Sa.C.   Mother and Father were unable to explain

Sa.C.’s other injuries.

      DHS and police investigations were opened with regard to the death of

Sa.C. Her siblings, N.C. and Sy.C., were removed from the home and placed

with their maternal grandfather. DHS determined that Father’s account of the

incident was not credible. Ultimately, the medical examiner determined that

Sa.C.’s manner of death was homicide and the cause of death was multiple

blunt force injuries and cardiac arrest. As a result, DHS obtained an Order of

Protective Custody (“OPC”) for N.C. and Sy.C., who were committed to DHS

but remained in the care of their maternal grandfather. In November 2010,

the court adjudicated N.C. and Sy.C. dependent.

      In June 2011, the court found aggravated circumstances existed based

on the death of Sa.C. and made a finding of child abuse. DHS requested 1)

that the court allow DHS to work with Mother towards reunification with N.C.

and Sy.C., and 2) that DHS need not make reasonable efforts to reunite Father

with the N.C. and Sy.C. The court granted both requests. Later that month,

DHS returned a founded report of child abuse and aggravated circumstances

against Mother and Father.

      In June 2011, Mother gave birth to Se.C., who was discharged into her

care; Father was identified as Se.C.’s father and in-home services were

implemented to ensure Se.C.’s safety. In July 2012, the court adjudicated

Se.C. dependent, ordered DHS to supervise her, and directed that the criminal

stay-away order against Father remain.         The court found aggravated

                                    -3-
J-S40001-18



circumstances regarding both Mother and Father, and ordered that efforts be

made to preserve the family with regard to Mother, but no efforts towards

reunification were necessary as to Father.

        In August 2012, Father was convicted of endangering the welfare of a

child.2   In October 2012, Father was convicted of a drug-related offense.

Mother gave birth to two more children, D.D., Jr., and L.C., in January 2013

and January 2014, respectively. Their putative father, D.D., Sr., informed

DHS that he did not want D.D., Jr., around Father, who was again living with

Mother.

        In June 2014, DHS made an unannounced visit to Mother’s house and

Father answered the door. Mother claimed that Father did not reside there.

Regardless, the matter was scheduled for an adjudicatory hearing, where the

court issued a stay-away order against Father. The court committed Se.C. to

DHS. In September 2014, the court discharged the temporary commitment

of D.D., Jr., who was in the custody of his father; issued another stay-away

order against Father; ordered L.C. and Se.C. remain in status quo; ordered a

paternity test for Father as to Se.C.; and involuntarily terminated the parental

rights of Mother as to N.C.

        In September 2014, D.D., Sr., was murdered. D.D., Jr., was placed

temporarily with his maternal grandfather, who also had kinship care of N.C.

and Sy.C. In October 2014, a paternity test revealed that Father was L.C.’s

____________________________________________


2   See 18 Pa.C.S.A. § 4304(a)(1).

                                           -4-
J-S40001-18



biological father. That same month, DHS held a Family Service Plan (“FSP”)

meeting, setting reunification goals for Se.C. and L.C. and for D.D., Jr., to

remain in the home, and objectives for both Mother and Father. In December

2014, D.D., Jr., was placed in foster care.

      In January 2015, the court fully committed D.D., Jr., to DHS, ordered

the stay-away order against Father as to Se.C. remain in place, and directed

that he was to have no in-person visits with L.C. until further order of the

court, but that DHS could explore Skype visits. In March 2015, the court kept

the same orders in place as to Father, and voluntarily terminated the parental

rights of Mother as to Sy.C.         Community Umbrella Agency (“CUA”)

implemented services for the family. In June 2015, CUA held a Single Case

Plan (“SCP”) meeting, setting objectives for both parents.      Mother was to

participate in grief therapy, obtain safe housing, and attend visitation; Father

was to keep in contact with CUA, comply with his objectives and stay-away

order, and keep Skype visits.     In August 2015, the Children who are the

subject of the instant appeal – Au.M.P.C. and Aa.M.P.C. – were born.

      In May 2016, CUA modified Father’s objectives and recommended that

he participate in individual therapy and follow recommendations.        In July

2016, a parenting capacity evaluation of Father recommended that Father

obtain consistent employment and housing, and participate in counseling to

assist in understanding how his behavior had played a role in the death of

Sa.C. If reunification was to remain a goal, visitation should not be increased

until Father made progress in the other objectives. Further, the evaluation

                                     -5-
J-S40001-18



noted that there were several issues interfering with Father’s ability to provide

safety and permanency to his children.      These issues included: 1) lack of

consistent employment; 2) lack of appropriate housing as a result of his

inconsistent employment; 3) his history of multiple arrests; and 4) his lack of

insight and ability to anticipate and react to situations that were potentially

dangerous for the Children.

      In November 2016, DHS received a report alleging that Mother was

unable to protect Aa.M.P.C. and Au.M.P.C.       Mother allegedly maintained a

relationship with Father and allowed him to see the Children, despite the fact

that she had obtained a Protection From Abuse (“PFA”) order against him.

DHS visited Mother’s home several times in an attempt to investigate the

allegations, but were unable to contact her.

      Mother later contacted DHS and denied that Father was the biological

father of Aa.M.P.C. and Au.M.P.C. She informed DHS that she worked from

7:00 a.m. to 3:00 p.m. and that her mother supervised the Children during

those hours. DHS unsuccessfully attempted two more visits before filing a

motion to compel cooperation with a child protective services investigation;

the court granted the motion.

      During further investigations in December 2016 and January 2017,

Mother denied that she had contact with Father or that he had been to her

home, and claimed her last contact with him was in 2014.            However, in

January 2017, DHS discovered Father’s “alias” page on Facebook, in which

there were pictures and videos of him with Aa.M.P.C. and Au.M.P.C. in

                                      -6-
J-S40001-18



Mother’s home and in the community. DHS obtained an OPC for the children

and placed them in foster care; later, the temporary commitment was ordered

to stand and a stay-away order was issued against Father.         The Support

Center for Child Advocates were appointed as counsel and guardian ad litem

(“GAL”) for Aa.M.P.C. and Au.M.P.C. on January 17, 2017. On January 9,

2017, Father’s parental rights to Se.C. and L.C. were involuntarily terminated.

      DHS determined there was sufficient basis to find that aggravated

circumstances existed pursuant to 42 Pa.C.S.A. § 6302(2) and (5), as 1)

Father had been arrested and convicted of the wrongful death of Sa.C.; and

2) Father’s parental rights to other children had been terminated.

      In February 2017, the court adjudicated Aa.M.P.C. and Au.M.P.C.

dependent, committed them to DHS, and found aggravated circumstances by

clear and convincing evidence as to Mother. The court ordered that no further

efforts be made to preserve the family and reunify Aa.M.P.C. and Au.M.P.C.

with Mother. In April 2017, the court found that clear and convincing evidence

established aggravating circumstances as to Father, and ordered that no

efforts be made to preserve the family and reunify the Children with Father.

      In September 2017, DHS filed petitions seeking to involuntarily

terminate Father’s parental rights and change the Children’s permanency goal

to adoption. In October 2017, the court held a hearing on the termination

and goal change petitions. Father was represented by counsel, although he

chose not to testify on his own behalf. (See N.T. Hearing, 10/24/17, at 2).

Aa.M.P.C. and Au.M.P.C. were represented by a child advocate, Angelique

                                     -7-
J-S40001-18



Kuchta, Esquire. (See id. at 2, 4). Tieshima Brown, a social worker and CUA

case manager, and Dr. Erica Williams, the forensic psychologist who had

performed Father’s parenting capacity evaluation, testified.       Following the

conclusion of DHS’ case in chief, during which the GAL concurred that Father’s

parental rights should be terminated, the court granted the petition pursuant

to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b), and entered decrees

terminating Father’s parental rights. The court issued orders changing the

Children’s permanency goals to adoption.

      On November 2, 2017, Father contemporaneously filed a timely notice

of appeal and a concise statement of errors complained of on appeal. See

Pa.R.A.P. 1925(a)(2)(i). The trial court filed its opinion on March 5, 2018.

See Pa.R.A.P. 1925(a).

      On appeal, Father raises a single question for our review:

      Whether there was a legal basis for terminating Father’s parental
      rights pursuant to 23 Pa.C.S.A. [§] 2511(a)(1), (2), (5), (8) and
      (b) [and] to change [the] goal from reunification to adoption[?]

(Father’s Brief, at 6) (unnecessary capitalization omitted).

      Essentially, Father claims that he was not given adequate time to

address his Section 2511(a) incapacity such that the court could make an

accurate assessment of the Section 2511(b) requirement for termination of

his parental rights. (See id. at 13-15). He contends that six months was not

enough time to complete his goal of achieving mental health services, and

that the only evidence in the record of his non-compliance with that objective

is that he never provided documentation to the social worker assigned to his

                                     -8-
J-S40001-18



case. (See id. at 14). Further, Father claims there was no evidence he was

not compliant with the stay away order. (See id. at 15).

      We review cases involving the termination of parental rights according

to the following standards.

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. [A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Here, the court terminated Father’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).         Termination requires a

bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.


                                      -9-
J-S40001-18



In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). To

affirm, we need only agree with any one of the subsections of 2511(a), as well

as subsection (b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). We focus our analysis

on sections (a)(1), (2), and (b).

      The relevant sections of 23 Pa.C.S.A. § 2511 provide that:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing of
            the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

                                    *     *      *

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.


                                        - 10 -
J-S40001-18



23 Pa.C.S.A. § 2511(a)(1), (2), (b).

      Essentially, Father’s argument revolves around the fact that six months

is not enough time for meaningful efforts at reunification. He cites no case

law in support of his contentions and, accordingly, risks waiver. See In re

Estate of Whitley, 50 A.3d 203, 209-10 (Pa. Super. 2012), appeal denied,

69 A.3d 603 (Pa. 2013) (noting that argument portion of appellate brief must

contain discussion and citation of pertinent authorities and failure to cite

relevant legal authority constitutes waiver of claim on appeal); see also

Pa.R.A.P. 2101; Pa.R.A.P. 2119(a)-(c). Moreover, his claim is without merit.

      “A court may terminate parental rights under Section 2511(a)(1) where

the parent demonstrates a settled purpose to relinquish parental claim to a

child or fails to perform parental duties for at least the six months prior to the

filing of the termination petition.”    In re Z.P., 994 A.2d 1108, 1117 (Pa.

Super. 2010) (citation and emphasis omitted).          With respect to Section

2511(a)(1),

              [o]nce the evidence establishes a failure to perform
              parental duties or a settled purpose of relinquishing
              parental rights, the court must engage in three lines
              of inquiry: (1) the parent’s explanation for his or her
              conduct; (2) the post-abandonment contact between
              parent and child; and (3) consideration of the effect
              of termination of parental rights on the child pursuant
              to Section 2511(b).

      Further,

              the trial court must consider the whole history of a
              given case and not mechanically apply the six-month
              statutory provision. The court must examine the

                                       - 11 -
J-S40001-18


            individual circumstances of each case and consider all
            explanations offered by the parent facing termination
            of his or her parental rights, to determine if the
            evidence, in light of the totality of the circumstances,
            clearly warrants the involuntary termination.

In Interest of: T.J.J.M., 2018 WL 2947885, at *7 (Pa. Super. filed June 13,

2018) (emphasis and citations omitted).

      Here, Father references the Juvenile Act, 42 Pa.C.S.A. § 6351(f)(9)(iii)

(enumerating findings the court should make at permanency hearings) in

support of his contention that he was given insufficient time to address his

goal of mental health services.      (See Father’s Brief, at 14-15).   However,

Section 6351 provides that:

      (9) If the child has been in placement for at least 15 of the last 22
      months or the court has determined that aggravated
      circumstances exist and that reasonable efforts to prevent
      or eliminate the need to remove the child from the child’s
      parent, guardian or custodian or to preserve and reunify
      the family need not be made or continue to be made, whether
      the county agency has filed or sought to join a petition to
      terminate parental rights and to identify, recruit, process and
      approve a qualified family to adopt the child unless:

                                 *     *    *

            (iii) the child’s family has not been provided with
            necessary services to achieve the safe return to the
            child’s parent, guardian or custodian within the time
            frames set forth in the permanency plan.

42 Pa.C.S.A. § 6351(f)(9)(iii) (emphasis added).         Presumably, Father is

attempting to rely on subsection (iii) and its language that the court will not

continue in termination actions where the family has not been given the

necessary services in the time frames set forth in the permanency plan.



                                      - 12 -
J-S40001-18



However, the court found aggravated circumstances existed, namely, Father’s

conviction for endangering the welfare of a child in connection with the death

of Sa.C. As a result, the court held that no reasonable efforts needed to be

made to reunify Father and the Children, and, accordingly, this section does

not support Father’s argument.

      The evidence clearly established Father’s failure to perform his parental

duties in the six months prior to termination. Testimony demonstrated that

Father did not comply with his reunification objectives, including to 1)

maintain contact with CUA; 2) comply with the stay-away order which

prohibited visitation with the Children; and 3) obtain therapy.      (See N.T.

Hearing, 10/24/17, at 24-26). CUA could not verify that Father was compliant

with or attending mental health treatment, and Father only contacted CUA

twice during the six-month time period. (See id. at 23-25). In those scant

contacts, Father did not inquire about Aa.M.P.C. or Au.M.P.C., send cards,

gifts, or seek any kind of communication or visitation with the Children. (See

id.). Further, considering the entire history of the case, Father has also shown

minimal compliance with court orders and objectives; his violation of several

stay-away orders resulted in the Children being placed in care. Accordingly,

the trial court appropriately determined that Father’s parental rights should

be terminated pursuant to Section 2511(a)(1).

      Additionally, although we need only find termination appropriate under

one section, it is worthwhile to examine the court’s reliance on subsection

2511(a)(2). The petitioner for involuntary termination under this section must

                                     - 13 -
J-S40001-18



prove “(1) repeated and continued incapacity, abuse, neglect or refusal; (2)

that such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence; and (3) that the causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied.” See In

Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998) (citation omitted).

The grounds for termination are not limited to affirmative misconduct, but

concern parental incapacity that cannot be remedied.       See Z.P., supra at

1117. Parents are required to make diligent efforts toward the reasonably

prompt assumption of full parental duties. See id. at 1117-18.

      Here, the clear and convincing evidence of record showed that Father

had a continued incapacity to care for the Children that could not be remedied.

Father has at best minimally complied with his objective to attend mental

health treatment or counseling. (See N.T. Hearing, 10/24/17, at 24-25). This

is especially concerning given the death of Sa.C., and Father’s lack of

acceptance of “responsibility for his role in any of this that’s going on.” (Id.

at 25). Thus, because the record showed that Father was either incapable of

or refused to address his objectives, the record supported the termination of

his rights under Subsection (a)(2). See Lilley, supra at 330.

      Next, we must consider whether the Children’s needs and welfare will

be met by termination pursuant to Subsection (b). See In re Z.P., supra at

1121. “In this context, the court must take into account whether a bond exists

between child and parent, and whether termination would destroy an existing,

necessary and beneficial relationship.” Id. (citation omitted). The court is

                                     - 14 -
J-S40001-18



not required to use expert testimony, and social workers and caseworkers

may offer evaluations as well. See id. Ultimately, the concern is the needs

and welfare of the child. See id. “[W]here there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.”

In re: K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008).

      We have noted that

             [b]efore granting a petition to terminate parental rights, it
      is imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of relationships is also
      important to a child, for whom severance of close parental ties is
      usually extremely painful. The trial court, in considering what
      situation would best serve the child[ren]’s needs and welfare,
      must examine the status of the natural parental bond to consider
      whether terminating the natural parents’ rights would destroy
      something in existence that is necessary and beneficial.

In re Z.P., supra at 1121 (citation omitted). We may not consider any effort

by the parent to remedy the conditions in subsection (a)(1) if that remedy

was initiated after the parent was given notice of the filing of the termination

petition, and this evidentiary limitation applies to the entire termination

analysis. See id.

      Here, the trial court accepted as credible the social worker’s testimony

that Father had not developed bonds with Aa.M.P.C. and Au.M.P.C.; that it

was in the Children’s best interests to be adopted; and that their current foster

parent was able to provide necessary care and permanency for the Children.

(See N.T. Hearing, 10/24/17, at 25, 41-42; Trial Ct. Op., at 8). Prior to being



                                     - 15 -
J-S40001-18



placed, the Children were not permitted to have contact with Father. (See

N.T. Hearing, 10/24/17, at 23). While there was some evidence that Father

had been in contact regardless, there was no evidence introduced to establish

that Father had bonded with the Children: indeed, the social worker testified

that, during two calls, Father never once asked about their welfare. (See id.

at 23-24). In contrast, the Children refer to their foster mother as “mom” and

have good interactions with her. (Id. at 32).

        Thus, we conclude that the clear and convincing evidence of record

supports the termination of Father’s parental rights under Sections 2511(a)(1)

and (2), as well as the Section 2511(b) findings that there was no bond

between Father and the Children, and that adoption would best serve their

needs and welfare. See In re Z.P., supra at 1121.

        Finally, Father challenged the goal change to adoption in his Pa.R.A.P.

1925(b) statement of errors complained of on appeal and purports to preserve

that challenge in his brief. (See Rule 1925(b) Statement, 11/02/17, at 1;

Father’s Brief, at 6). However, as Father does not address this issue in his

brief in any meaningful way, neither citing to authority nor developing

argument regarding it, we find he has waived it for purposes of appeal. See

Whitley, supra at 209-10; see also Pa.R.A.P. 2101; Pa.R.A.P. 2119(a)-(c).

        Accordingly, we affirm.

        Decrees affirmed. Orders affirmed.

        Judge Dubow did not participate in the consideration or decision of this

case.

                                      - 16 -
J-S40001-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/18




                          - 17 -